Citation Nr: 1535617	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977.  He died in June 2008.  The Appellant is the Veteran's widow.  

This appeal before the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision.  In June 2010, the Appellant filed a timely Substantive Appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in which she did not request a Board hearing.

The appeal has been processed utilizing  the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Appellant when further action, on her part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran received a medical discharge from service due to in-service diagnosis of paranoid schizophrenia.  At the time of his death, service connection had been established, and a 100 percent rating assigned, for paranoid schizophrenia.  The Veteran was not service-connected for any other disability.  The Veteran's death certificate lists his immediate cause of death as acute cocaine and ethanol intoxication.  It also states that the Veteran's death was accidental and references "acute and chronic substance abuse."

Service connection can be granted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  If service connection for an alcohol or drug abuse disability is granted on a secondary basis, then the limitation set forth in 38 C.F.R. § 3.301(c)(3), that alcohol or drug addiction will be considered willful misconduct and bar the granting of service connection, will not apply, and service connection for the cause of the veteran's death in a case involving an accidental overdose may be granted.  Thus, the Board finds that a medical opinion is needed to determine whether the Veteran's chronic substance abuse was caused or aggravated (worsened beyond natural progression) by, or was a manifestation of, the Veteran's service-connected paranoid schizophrenia.  See 38 U.S.C.A. § 3.310 (2015).

Prior to obtaining medical opinion in connection with this claim, to ensure all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

A marriage certificate associated with the Veteran's claims file in November 2005 shows that the Veteran and Appellant were married in September 2005.  It also reveals that the Veteran was married previously.  Although the Appellant stated in February 2010 that she submitted a copy of the divorce decree for the Veteran's first marriage, the Veteran's claims file does not include that divorce decree.  Therefore, on remand, the AOJ is to associate a copy of the divorce decree for the Veteran's first marriage with the Veteran's claims file, and verify that the Appellant is, in fact, the Veteran's surviving spouse for VA purposes.

As for VA records, the Board notes that the Appellant stated in June 2010 that the Veteran had been diagnosed with cancer and been given six months to live within the last three years of his life.  On remand, these and all other outstanding VA medical records up to the date of his death in June 2008 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The AOJ should also give the Appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should provide the Appellant notice of what is needed to substantiate a claim for Dependency and Indemnity Compensation (DIC) benefits, to include based on service connection for the cause of a veteran's death, to include on a secondary basis (not previously provided).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the claims file a copy of the divorce decree for the Veteran's first marriage to verify that the Appellant is, in fact, the Veteran's surviving spouse for VA purposes.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran prior to his death in June 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Appellant a letter requesting that she provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records

In the letter, provide the Appellant with appropriate VCAA notice for DIC benefits claims, to include based on service connection for the cause of a veteran's death, to include on a secondary basis.

Also, clearly explain to the Appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Appellant responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After the above development has been completed, and all records/responses for each contacted entity has been associated with the claims file, arrange to obtain a medical opinion from an appropriate mental health provider (preferably, a psychiatrist or psychologist) to address the cause of the Veteran's death.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented history and the appellant's lay assertions. 

Based on review of the claims file, the mental health provider is asked to provide his/her opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chronic substance abuse underlying the acute cocaine and ethanol intoxication resulting in his death was caused or aggravated (worsened beyond natural progression) by, or was a manifestation of, his service-connected paranoid schizophrenia.

All opinions provided must be thoroughly explained, to include complete, clearly-stated rationale for all conclusions reached .  If the mental health provider determines that an etiology opinion cannot be provided without resorting to speculation, then he/she must provide a detailed explanation as to why this is so.       

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit sought should be granted or denied.  The Appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



